NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 12a0431n.06

                                         No. 11-3023

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT
                                                                                    FILED

SANDRA HODGES,                                                                  Apr 19, 2012
                                                                          LEONARD GREEN, Clerk
       Plaintiff-Appellant,

              v.                                                On Appeal from the United
                                                                States District Court for the
PSYCHIATRIC PROFESSIONAL SERVICES,                              Southern District of Ohio
INC.; UNIVERSITY OF CINCINNATI,

       Defendants-Appellants.


                                                          /

Before:       GUY, COLE, and ROGERS, Circuit Judges.

       PER CURIAM.            Plaintiff Sandra Hodges appeals from summary judgment entered

in favor of the University of Cincinnati and Psychiatric Professional Services, Inc., on her

claims of employment discrimination on the basis of age and gender, as well as retaliation

for taking FMLA leave and wrongful termination for consulting an attorney in violation of

Ohio public policy. After de novo review of the record and consideration of the arguments

presented on appeal, and having had the benefit of oral argument, we are convinced that there

are no genuine issues of material fact for trial and that the district court did not err in its

conclusions as to any of the issues raised on appeal. Because the district court’s opinion

clearly articulates the reasons for its decision, issuance of a detailed written opinion by this
No. 11-3023                                                                               2

court would be duplicative and would serve no useful purpose. Accordingly, for the reasons

set forth in the district court’s decision granting summary judgment to the defendants, the

judgment of the district court is AFFIRMED.